IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44270/44271

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 319
                                                )
       Plaintiff-Respondent,                    )   Filed: January 17, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MELISSA JO ROGERS BURKY,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgments of conviction and concurrent unified sentences of seven years, with
       three years determinate, for possession of methamphetamine; ten years, with three
       years determinate, for aggravated driving under the influence; and five years, with
       three years determinate, for leaving the scene of an accident resulting in injury or
       death, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In this consolidated appeal, Melissa Jo Rogers Burky pled guilty to possession of
methamphetamine, Idaho Code § 37-2732(c)(1); one count of leaving the scene of an accident
resulting in injury or death, I.C. § 18-8007; and one count of aggravated driving while under the
influence of alcohol, drugs, or any other intoxicating substance, I.C. § 18-8006(1). The district
court imposed concurrent unified sentences of seven years, with three years determinate, for
possession of methamphetamine; ten years, with three years determinate, for aggravated DUI;

                                                1
and five years, with three years determinate, for leaving the scene of an accident. Burky filed
Idaho Criminal Rule 35 motions for reduction of her sentences, which the district court granted,
retaining jurisdiction. Burky appeals, contending that her sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Burky’s judgments of conviction and sentences are affirmed.




                                                   2